Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2021 has been entered.

Response to Amendment
Applicant’s reply of 02/15/2022 has been entered. 
Applicant’s cancellation of claims 8 and 15 has rendered the prior objection to the Specification as moot; therefore, this prior objection is withdrawn.
Applicant’s amendment to claim 10 has rendered the prior objection to claim 10 as moot; therefore, this prior objection is withdrawn.
The examiner will address Applicant’s remarks at the end of this action.


Allowable Subject Matter
Claims 1 – 7, 9 – 14, and 16 – 20, are allowed.
For claims 1 – 7, 9 – 14, and 16 – 20, Applicant’s remarks, beginning on page 11, filed 12/16/2021, with respect to claims 1 – 7, 9 – 14, and 16 – 20, have been fully considered and are persuasive.  In view of the amendments to independent claims 1, 10, and 16, the Examiner agrees that the cited prior art of record does not teach nor suggest the combination as recited. As argued by Applicant on page 12, the cited disclosures of Thomas, Marshall, and others, do not teach combining a real estate property visit with geolocating of a device of a team member at that visit and then providing for locking and unlocking an application on that device to display a feedback interface.  Further, the cited prior art of record does not suggest unlocking a feedback user interface and a plurality of affordances for display, each affordance being associated with a feature of the property combined with the locking and unlocking of that display. 
The prior art does not teach nor suggest a system or method as claimed. Various prior art teaches a real estate interface for a buyer to search for properties to evaluate; (Thomas, “The buyer may rely on the real estate agent to find a property currently for sale, provide information about the property, and act as an intermediary between the buyer and the seller, for example, to arrange a tour or to negotiate the purchase price.”  [0011]).  Further prior art suggests potential buyer's interactions with the property listings electronically and also physical visits; (Marshall, “Thus, using the location information 196, it can be determined whether a user has entered the property, left the property, entered a specific area of the property, exited a specific area of the property, and so on.” [0033]).
However, Thomas and Marshall, and the other cited prior art of record do not suggest or provide motivation to combine a real estate property visit with geolocating of a device of a team member and providing for locking and unlocking an application on that device to display a feedback interface.  
In short, the cited prior art of record does not teach nor suggest the combination of the following elements:
in response to a determination that the first electronic device is within the threshold distance of the property: unlocking a first feedback interface for providing a first feedback of a plurality of feedbacks from the first electronic device while the first electronic device is within the threshold distance of the property; and, wherein the first feedback interface is locked while the first electronic device is not within the threshold distance from the property to prevent interaction with the first feedback interface while the first electronic device is not within the threshold distance from the property, after unlocking the first feedback interface, providing for display the first feedback interface on a display screen of the first electronic device.
Claim 16 adds; 
unlocking a feedback user interface and a plurality of affordances for display, each affordance being associated with a feature of the property; after unlocking the plurality of affordances: displaying the feedback user interface and the plurality of affordances on a first region of a display screen of the electronic device; and in response to a determination that the location of the electronic device is not within the threshold distance of a property, locking the feedback user interface and the plurality of affordances, wherein the feedback user interface and the plurality of the affordance are not displayed on the electronic device while the feedback user interface and the plurality of affordances are locked.

For the 35 USC 101 rejection, the Examiner finds the Applicant’s reasoning persuasive. The Examiner withdraws the previous rejections under 35 U.S.C. § 101.   Specifically, the following combination of additional elements is considered to be providing for integration at the 2nd prong of the PEG (claim 1):
a first electronic device
in response to a determination that the first electronic device is within the threshold distance of the property: unlocking a first feedback interface for providing a first feedback of a plurality of feedbacks from the first electronic device while the first electronic device is within the threshold distance of the property, 
wherein the first feedback interface is locked while the first electronic device is not within the threshold distance from the property to prevent interaction with the first feedback interface while the first electronic device is not within the threshold distance from the property, 
after unlocking the first feedback interface, providing for display the first feedback interface on a display screen of the first electronic device;
For claim 10, in addition to that above for claim 1, the claim recites:
	a storage medium 
a processor
Claim 16 additionally recites:  
	unlocking a feedback user interface and a plurality of affordances for display, each affordance being associated with a feature of the property;
 after unlocking the plurality of affordances displaying the feedback user interface and the plurality of affordances on a first region of a display screen of the electronic device; 
detecting a first gesture from a user of the electronic device to move a first affordance of the plurality of affordances to a new location on the display screen; 
Page 7 of 18Application No.: 16/132, 203 In Reply to Final Office Action mailed August 16, 2021generating, based on the new location of the first affordance, a first user feedback on a first feature associated with the first affordance; and in response to a determination that the location of the electronic device is not within the threshold distance of a property, locking the feedback user interface and the plurality of affordances, 
wherein the feedback user interface and the plurality of the affordance are not displayed on the electronic device while the feedback user interface and the plurality of affordances are locked
The above combination of elements amount to more than “apply it” with a computer and the locking and unlocking of the interface and use of the interface as claimed is not an insignificant extra solution activity for the claimed invention (it is a central part of the overall invention); therefore, these elements are considered to be providing for integration into a practical application at the 2nd prong of the PEG.  The applicant is reciting a specific use of technology and use of an interface that amounts to more than a general link to computer implementation and use of interfaces.  The Examiner withdraws the previous rejections under 35 U.S.C. § 101.   
Therefore, all the remaining pending claims; i.e., claims 1 – 7, 9 – 14, and 16 – 20, are in condition for allowance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Non-Patent Literature: 7 useful apps for real estate agents. (2016).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687